Name: Commission Regulation (EC) No 921/2004 of 29 April 2004 amending Regulations (EEC) No 2191/81, (EEC) No 429/90 and (EC) No 2571/97 to take account of the requirements of Council Directive 92/46/EEC laying down the health rules for the production and placing on the market of raw milk, heat-treated milk and milk-based products
 Type: Regulation
 Subject Matter: processed agricultural produce;  health;  agri-foodstuffs;  marketing
 Date Published: nan

 Avis juridique important|32004R0921Commission Regulation (EC) No 921/2004 of 29 April 2004 amending Regulations (EEC) No 2191/81, (EEC) No 429/90 and (EC) No 2571/97 to take account of the requirements of Council Directive 92/46/EEC laying down the health rules for the production and placing on the market of raw milk, heat-treated milk and milk-based products Official Journal L 163 , 30/04/2004 P. 0094 - 0095Commission Regulation (EC) No 921/2004of 29 April 2004amending Regulations (EEC) No 2191/81, (EEC) No 429/90 and (EC) No 2571/97 to take account of the requirements of Council Directive 92/46/EEC laying down the health rules for the production and placing on the market of raw milk, heat-treated milk and milk-based productsTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 1255/1999 of 17 May 1999 on the common organisation of the market in milk and milk products(1), and in particular Articles 10 and 15 thereof,Whereas:(1) Article 1(3) of Commission Regulation (EEC) No 2191/81 of 31 July 1981 on the granting of aid for the purchase of butter by non-profit making institutions and organisations(2) indicates the butter eligible under that Regulation.(2) Article 1 of Commission Regulation (EEC) No 429/90 of 20 February 1990 on the granting by invitation to tender of an aid for concentrated butter intended for direct consumption in the Community(3) defines the concentrated butter eligible under that Regulation.(3) Article 1 of Commission Regulation (EC) No 2571/97 of 15 December 1997 on the sale of butter at reduced prices and the granting of aid for cream, butter and concentrated butter for use in the manufacture of pastry products, ice-cream and other foodstuffs(4) defines the butter, concentrated butter and cream which can be subsidized when used for incorporation into the end products eligible for the measures provided for under that Regulation.(4) In order to ensure that a subsidy is only given to products offering a high standard of health protection, butter, concentrated butter and cream referred to in Regulations (EEC) No 2191/81, (EEC) No 429/90 and (EC) No 2571/97 should meet the requirements of Council Directive 92/46/EEC(5), notably preparation in an approved establishment and compliance with the health marking requirements specified at A in Chapter IV of Annex C of that Directive.(5) Regulations (EEC) No 2191/81, (EEC) No 429/90 and (EC) No 2571/97 should therefore be amended accordingly.(6) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products,HAS ADOPTED THIS REGULATION:Article 1In Article 1(3)(b) of Regulation (EEC) No 2191/81, the first indent is replaced by the following:"- butter, which:(i) respects the conditions of Article 6(3) of Council Regulation (EC) No 1255/1999(6) and complies with the national quality class referred to in Annex V of Commission Regulation (EC) No 2771/1999(7) in the manufacturing Member State and the packaging of which is marked accordingly,(ii) meets the requirements of Council Directive 92/46/EEC(8), notably as regards preparation in an approved establishment and compliance with the health marking requirements specified at A in Chapter IV of Annex C of that Directive;"Article 2In Article 1(1) of Regulation (EEC) No 429/90, the following sentence is added:"It must meet the requirements of Council Directive 92/46/EEC(9), notably as regards preparation in an approved establishment and compliance with the health marking requirements specified at A in Chapter IV of Annex C of that Directive."Article 3In Article 1(2) of Regulation (EC) No 2571/97, the following subparagraph is added:"Butter, concentrated butter and cream referred to in points (a), (b) and (c) must meet the requirements of Council Directive 92/46/CEE(10), notably as regards preparation in an approved establishment and compliance with the health marking requirements specified at A in Chapter IV of Annex C of that Directive."Article 4This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Union.It shall apply from 1 May 2004.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 29 April 2004.For the CommissionFranz FischlerMember of the Commission(1) OJ L 160, 26.6.1999, p. 48. Regulation last amended by Commission Regulation (EC) No 186/2004 (OJ L 29, 3.2.2004, p. 6).(2) OJ L 213, 1.8.1981, p. 20. Regulation last amended by Regulation (EC) No 1565/2001 (OJ L 208, 1.8.2001, p. 15).(3) OJ L 45, 21.2.1990, p. 8. Regulation last amended by Regulation (EC) No 124/1999 (OJ L 16, 21.1.1999, p. 19).(4) OJ L 350, 20.12.1997, p. 3. Regulation last amended by Regulation (EC) No 186/2004.(5) OJ L 268, 14.9.1992. Directive last amended by Regulation (EC) No 806/2003 (OJ L 122, 16.5.2003, p. 1).(6) OJ L 160, 26.6.1999, p. 48.(7) OJ L 333, 24.12.1999, p. 11.(8) OJ L 268, 14.9.1992, p. 1.(9) OJ L 268, 14.9.1992, p. 1.(10) OJ L 268, 14.9.1992, p. 1.